Citation Nr: 0019343	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-00 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of 
compound fractures of the lower legs.  

2.  Entitlement to service connection disc disease with 
chronic low back pain.  

3.  Entitlement to a compensable disability rating for 
laceration scars on both lower legs.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from June 1957 to June 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The issue of entitlement to a compensable disability rating 
for laceration scars on both lower legs is addressed in the 
REMAND portion of the decision, below.


FINDINGS OF FACT

1.  The veteran did not sustain compound fractures of the 
lower legs during active duty service.    

2.  There is no competent medical evidence of a nexus between 
the veteran's disc disease with chronic low back pain and his 
period of active duty service or any service-connected 
disability.  


CONCLUSIONS OF LAW

1.  Compound fractures of the lower legs were not incurred in 
or aggravated by active duty service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).    

2.  The veteran's claim of entitlement to service connection 
for disc disease with chronic low back pain is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Residuals of Compound Fractures of 
Both Lower Legs

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

The veteran's service medical records showed that the veteran 
presented on February 2, 1960, indicating that he had been in 
an automobile accident.  He sustained contusions and 
lacerations on both legs.  Wet X-rays showed no evidence of 
bone injury on the left and a questionable hairline fracture 
on the right.  The lacerations were cleaned and sutured.  The 
veteran was admitted for observation.  Notes indicated that 
the X-rays would be rechecked to see if a cast was indicated.  
According to the clinical record cover sheet, the veteran was 
discharged to duty on February 5, 1960.  The diagnoses listed 
were: (1) contusion to both lower legs, anterior tibial 
region; (2) lacerated wound of the right lower leg, no artery 
or nerve involvement; and (3) abrasion of the anterior tibial 
region of the left leg.  On February 9, 1960, the sutures 
were removed.  The veteran was released to return to his ship 
on February 12, 1960.  

Notes dated in March 1960 showed that the veteran complained 
of swelling in the left leg.  He had been cut and there was 
redness around the area.  He was treated with a pressure 
dressing and an Ace bandage.   The report of the May 1960 
separation examination was negative for any disorder of the 
legs other than a scar on the right shin and on the left 
shin.  Separate notes recorded on the day of the examination 
suggested that the veteran was instructed to see a doctor 
about getting X-rays of his legs.  The service medical 
records were negative for any reports of films of the legs.       

VA medical records dated in 1986 were negative for any 
complaint or treatment related to the legs.  Notes dated in 
March 1995 reflected complaints of chronic pain in the right 
shin.  He occasionally walked with a limp due to the shin 
injury.  In May 1995, the veteran reported that he had an old 
right ankle injury from Korea.  In October 1995, he related a 
history of bilateral shin fractures in the 1960s.  Notes 
dated in April 1997 indicated that the veteran complained of 
pain in the right leg from "an old war injury."  The 
initial physical therapy note dated in April 1997 listed 
diagnoses including compound fractures of the bilateral 
tibiae.   

In an October 1997 statement, D.M., D.C., related that, due 
to compound fractures in his legs while in service, the 
veteran had continued aggravation to the muscles in his legs. 

The veteran was afforded a VA orthopedic examination in 
November 1997.  There was no indication that the examiner 
reviewed the claims folder for the examination.  The veteran 
reported that he was in an automobile accident in service in 
late 1958 or early 1959, that he was a passenger in the back 
seat of the car and sustained bilateral mid-tibia fractures, 
and that the driver was killed.  The veteran stated that he 
was hospitalized for three to four weeks, the injuries were 
not casted or treated surgically, and that for the next 10 
years, he had constant bilateral lower leg pain and rather 
constant drainage in the left leg.  The veteran currently 
described persistent mid-tibia pain with occasional loss of 
strength or numbness.  Following the physical examination, 
the examiner offered the diagnosis of chronic, persistent, 
and progressive pain in both lower legs with history of 
bilateral tibial fractures while serving on active duty.  X-
rays of the lower legs showed some old deformity of the right 
proximal tibial diaphysis, probably from previous trauma.     

In his December 1998 substantive appeal, the veteran related 
that, after the accident in service, he was hospitalized for 
about five days.  He reported that when he was discharged to 
his ship, he was placed on light duty until he was separated 
from service several months later.  He related that he could 
not perform any hard manual labor or stand for extensive 
periods of time. 

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disability may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disability in service or during an applicable 
presumptive period, and that the veteran still has such a 
disability.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disability is not chronic, it may still be service 
connected if the disability is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disability to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 U.S.C.A. § 1133(c) (West 1991); 38 C.F.R. § 3.303(d).

In this case, the veteran asserts that he incurred bilateral 
lower leg fractures during active duty service.  On this 
point, the Board also observes that the history as reported 
by the veteran for purposes of treatment is inconsistent as 
to the location and circumstances of the injuries.  In any 
event, the service medical records reflect only a brief 
hospitalization and treatment for injuries consisting only of 
lacerations and contusions to the lower leg.  The service 
medical records do not appear to be incomplete.  The Board 
finds the service medical record evidence, including the 
absence of evidence of incurrence or treatment for bilateral 
lower leg fractures in service, to be more probative than the 
veteran's relatively recent recollection of events over 30 
years after service and made pursuant to a claim for 
compensation.  

The Board acknowledges that the VA examiner and Dr. D.M. both 
attribute the veteran's current lower leg symptoms to tibial 
fractures incurred in service.  However, it is clear that 
these opinions were based primarily on medical history as 
related by the veteran.  A medical opinion that relies on 
history as related by the veteran is no more probative than 
the facts alleged by the veteran.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  As discussed above, the record 
evidences no tibial fracture in service and does not 
otherwise support the veteran's contention that he suffered 
bilateral compound tibial fractures in service.  Therefore, 
the opinions of Dr. D.M. and the VA examiner, based entirely 
as they were on the veteran's inaccurate history of tibial 
fracture in service, have no probative value on the issue of 
whether the alleged injuries were incurred in service.  
Similarly, VA outpatient notes showing a history of tibial 
fractures, which was clearly based on history related by the 
veteran, are, likewise, of no probative value.  

Finally, the veteran essentially contends that he had chronic 
lower leg symptoms in service and continuously thereafter.  
Initially, the Board emphasizes that service medical records 
do not reflect the existence of any chronic lower leg 
disability in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-95. As to the alleged continuity of 
symptomatology, the Board finds no supporting medical 
evidence of record for the more than 30 years between the 
time of the in-service accident and the veteran's claim for 
service connection.  

Moreover, review of VA outpatient medical records reveals 
that some of the veteran's leg symptoms are variously 
attributed to diabetic neuropathy or to pathology associated 
with the lumbar spine.  Because the possible causes are 
generally not amenable to lay observation, a finding of 
service connection based on continuity of symptomatology 
would require competent medical evidence that relates the 
current symptoms to the in-service injury.  Savage, 10 Vet. 
App. at 496-96; Hodges v. West, 13 Vet. App. 287, 293 (2000).  
However, as discussed above, the only relevant medical 
opinions of record have little probative value.  Accordingly, 
considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for residuals of compound fractures of the 
lower legs.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.  


Secondary Service Connection for Disc Disease with Chronic 
Low Back Pain 

A disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service-connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).  In those circumstances, 
compensation is allowable for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.   
 
However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. 
at 91; Gilbert, 1 Vet. App. at 55.  A claim that is well 
grounded is plausible, meritorious on its own, or capable of 
substantiation.  Murphy, 1 Vet. App. at 81; Moreau v. Brown, 
9 Vet. App. 389, 393 (1996).  For purposes of determining 
whether a claim is well grounded, the Board presumes the 
truthfulness of the supporting evidence.  Arms v. West, 12 
Vet. App. 188, 193 (1999); Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Generally, in order for a claim to be well grounded, there 
must be: competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 
(1995).  Where the determinative issue involves a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  A 
secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998).

The veteran specifically asserts that he suffers from disc 
disease with chronic low back pain as a result of limping 
caused by a lower leg disorder resulting from compound 
fractures incurred in service.  This assertion appears to be 
supported by comments in Dr. D.M.'s October 1997 statement 
and the report of the November 1997 VA examination.    

However, as discussed above, the veteran is not service 
connected for residuals of compound fractures to the lower 
legs.  Moreover, there is no evidence of a nexus between the 
back disorder and the service-connected laceration scars of 
both lower legs.  In addition, there is no medical evidence 
to suggest a relationship between the low back disorder and 
service, such that service connection is not in order on a 
direct basis.  Lacking medical evidence of a nexus between 
the back disorder and service or a service-connected 
disability, the claim is not well grounded.  Epps, 126 F.3d 
at 1468; Velez, 11 Vet. App. at 158.  Because the veteran is 
a lay person, his personal opinion as to the etiology of his 
low back disorder is not competent medical evidence required 
to establish a well-grounded claim.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.         

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for disc disease with chronic low back pain.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  VA cannot undertake to assist a veteran in developing 
facts pertinent to his claim until and unless the veteran 
submits a well-grounded claim.  Morton v. West, 12 Vet. App. 
477, 486 (1999).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for his low back disorder, he should submit 
competent medical evidence that links the disorder to an 
injury incurred in active service or to a service-connected 
disability.  38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 
77-80. 


ORDER

Service connection for residuals of compound fractures of 
both lower legs is denied.  

The claim for service connection for disc disease with 
chronic low back pain, having been found to be not well 
grounded, is denied.  



REMAND

The veteran seeks a compensable disability rating for 
laceration scars of both lower legs.  Where a disability has 
already been service connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  

When a well-grounded claim is submitted, VA has a duty to 
assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); Epps, 126 F.3d at 1469.  This 
duty includes the conduct of a thorough and comprehensive 
medical examination.  Robinette, 8 Vet. App. at 76.  

The rating schedule provides for compensation for a scar 
under Diagnostic Code (Code) 7803 if it is superficial, 
poorly nourished, with repeated ulcerations, under Code 7804 
if it is superficial, tender, and painful on objective 
demonstration, or under Code 7805 if there is limitation of 
function of the affected part.  38 C.F.R. § 4.118 (1999).  A 
review of the November 1997 VA examination report reveals no 
positive or negative findings with respect to any of these 
rating criteria.  If an examination report does not contain 
sufficient detail, it must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (1999).  Therefore, a new 
VA examination is required.     

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should afford the veteran a VA 
examination for the evaluation of his 
service-connected laceration scars of 
both lower legs.  The claims folder must 
be made available to the examiner for 
review prior to the examination.  The 
examiner is asked to specifically 
identify and describe each service-
connected laceration scar of the lower 
legs, to include whether a scar is 
superficial, poorly nourished, subject to 
repeated ulcerations, tender, painful on 
objective demonstration, or in any way 
affects the function of the lower legs.    

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
compensable disability rating for 
laceration scars of both lower legs.  If 
the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until notified. 


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

 



